DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 11/1/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 5, 8, and 12 have been amended. 
The objections to the specification have been withdrawn, except as set forth below. 
The objections to claims 1 and 8 have been withdrawn. 
The rejections of claims 5 and 12 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant contends that an Information Disclosure Statement (IDS) has been filed with the instant submission.  No such IDS can be found. 
Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-8, filed 11/1/2022, with respect to the rejections of claims 1-15 under 35 U.S,C, 112(a) have been fully considered and are persuasive in view of Applicant’s amendment and pending receipt of Applicant’s IDS.  On this basis, the rejections of claims 1-15 under 35 U.S,C, 112(a) have been withdrawn. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0006], line 6: “Figures-of-merits” appears instead of “Figures-of-merit” 
Paragraph [0031], line 12: “Vjh” appears without any explanation of its meaning 
 Paragraph [0031], line 14: “EOM” appears without any explanation of its meaning; an explanation later appears at line 24, but the readability of the specification would be improved by of “EOM” at the location of its first introduction in the specification 
Paragraph [0031], line 26: "(FIG. 2) [LIU16]" appears; this does not suffice to apprise a reader of the subject for which the applicant refers to Liu, since the Liu reference has neither been listed in an information disclosure form (IDS), nor a copy provided with the specification, nor has the relevant content of Liu been included in the disclosure; the examiner awaits Applicant filing of an IDS mentioned in Applicant’s Remarks filed 1/1/2022 
Paragraph [0036], lines 2-3: “an integrated a script-based solver” appears, instead of, perhaps, “an integrated script-based solver”. 
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 2: “a spatial light modulators (SLM)” appears instead of either “a spatial light modulator” or “spatial light modulators”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation "the photonic device" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "said photonic device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 9-15 further lack antecedent basis due to their dependence on claim 8 and its lack of antecedent basis for “the photonic device”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Startsev (SU 1476463, see PTO-892 for translation). 
As to claim 1, Startsev discloses a residue photonic system, comprising: 
an array of a plurality of 2x2 photonic switches, said array having M modulus inputs and M modulus outputs and receiving a light signal at one input of the M modulus inputs, said plurality of photonic switches each having a bar state and a cross state and arranged to indicate a residual value of the received light signal as an output at one output of the M modulus outputs, whereby the one of the M modulus inputs reflects a first value and the bar state and cross state reflect a second value, and the one output reflects an arithmetic operation of the first value and the second value (Figure; paragraphs [0004]-[0007], [0009]-[0011], [0016], [0019]-[0025]). 
As to claim 2, Startsev further discloses that the arithmetic operation comprises an addition of the first value and the second value (Title (see bibliographic data, attached); paragraph [0004]). 
As to claim 3, Startsev further discloses that the one output reflects a residue value of an M modulus (Figure; paragraphs [0004]-[0007], [0009]-[0011], [0016], [0019]-[0025]). 
As to claim 8, Startsev discloses a residue photonic system, comprising: 
an array of a plurality of photonic devices, said array having M modulus inputs and M modulus outputs and receiving a light signal at one input of the M modulus inputs, said plurality of photonic devices arranged to indicate a residual value of the received light signal as an output at one output of the M modulus outputs, whereby the one of the M modulus inputs reflects a first value and a state of the photonic device reflects a second value, and the one output reflects an arithmetic operation of the first value and the second value (Figure; paragraphs [0004]-[0007], [0009]-[0011], [0016], [0019]-[0025]). 
As to claim 9, Startsev further discloses that the arithmetic operation comprises an addition of the first value and the second value (Title (see bibliographic data, attached); paragraph [0004]). 
As to claim 10, Startsev further discloses that the one output reflects a residue value of an M modulus (Figure; paragraphs [0004]-[0007], [0009]-[0011], [0016], [0019]-[0025]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Startsev in view of Lasher et al. (US 4,838,646). 
As to claim 4, Startsev teaches the residue photonic system of claim 1 as discussed above.  However, Startsev does not teach that the arithmetic operation comprises multiplication.  Lasher teaches optical architectures to carry out addition, subtraction, and multiplication using special number systems, including as an example the residue number system (Abstract; col. 2, lines 18-34), and therefore suggests that the arithmetic operation comprises multiplication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the residue photonic system of claim 1 as taught by Startsev, in combination with the arithmetic operation comprising multiplication as suggested by Lasher, since such combination is very attractive for parallel processing. 
As to claim 11, Startsev teaches the residue photonic system of claim 8 as discussed above.  However, Startsev does not teach that the arithmetic operation comprises multiplication.  Lasher teaches optical architectures to carry out addition, subtraction, and multiplication using special number systems, including as an example the residue number system (Abstract; col. 2, lines 18-34), and therefore suggests that the arithmetic operation comprises multiplication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the residue photonic system of claim 8 as taught by Startsev, in combination with the arithmetic operation comprising multiplication as suggested by Lasher, since such combination is very attractive for parallel processing. 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Startsev. 
As to claim 5, Startsev further teaches that an optical pulse is used (paragraph [0011], note that a pulse includes a range of frequencies, since its Fourier transform is not a spike at a single frequency, and therefore includes a range of wavelengths), and therefore suggests that the light signal comprises a plurality of light signals, wherein each of the plurality of light signals is at  different set of wavelengths. 
As to claim 12, Startsev further teaches that an optical pulse is used (paragraph [0011], note that a pulse includes a range of frequencies, since its Fourier transform is not a spike at a single frequency, and therefore includes a range of wavelengths), and therefore suggests that the light signal comprises a plurality of light signals, wherein each of the plurality of light signals is at a different set of wavelengths. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Startsev in view of Capps et al. (US 4,910,699). 
As to claim 6, Startsev teaches the residue photonic system of claim 5 as discussed above.  However, Startsev does not teach a set of one or more filters at each of the plurality of outputs, said set of filters determining a wavelength of the light signal at that output.  Capps teaches a filter in the optical system to help ensure designation of a “true” output (col. 23, lines 15-46), and therefore suggests a set of one or more filters at each of the plurality of outputs, said set of filters determining a wavelength of the light signal at that output.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the residue photonic system of claim 5 as taught by Startsev, in combination with a set of one or more filters at each of the plurality of outputs, said set of filters determining a wavelength of the light signal at that output as suggested by Capps, since such combination allows energy to pass through, only corresponding to the correct answer.
As to claim 13, Startsev teaches the residue photonic system of claim 12 as discussed above.  However, Startsev does not teach a set of one or more filters at each of the plurality of outputs, said set of filters determining a wavelength of the light signal at that output.  Capps teaches a filter in the optical system to help ensure designation of a “true” output (col. 23, lines 15-46), and therefore suggests a set of one or more filters at each of the plurality of outputs, said set of filters determining a wavelength of the light signal at that output.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the residue photonic system of claim 12 as taught by Startsev, in combination with a set of one or more filters at each of the plurality of outputs, said set of filters determining a wavelength of the light signal at that output as suggested by Capps, since such combination allows energy to pass through, only corresponding to the correct answer.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Startsev in view of Hsu et al. (US 5,425,039). 
As to claim 7, Startsev teaches the residue photonic system of claim 1 as discussed above.  However, Startsev does not teach that the light signal has a single wavelength.  Hus teaches fixed wavelength single frequency lasers useful in optical communications systems and other applications (col. 1, lines 6-9; col. 4, lines 58-59), and therefore suggests that the light signal has a single wavelength.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the residue photonic system of claim 1 as taught by Startsev, in combination with the light signal having a single wavelength as suggested by Hsu, since such combination provides signals with increased spectral purity. 
As to claim 14, Startsev teaches the residue photonic system of claim 8 as discussed above.  However, Startsev does not teach that the light signal has a single wavelength.  Hus teaches fixed wavelength single frequency lasers useful in optical communications systems and other applications (col. 1, lines 6-9; col. 4, lines 58-59), and therefore suggests that the light signal has a single wavelength.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the residue photonic system of claim 8 as taught by Startsev, in combination with the light signal having a single wavelength as suggested by Hsu, since such combination provides signals with increased spectral purity. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Startsev in view of Lee et al. (US 7,020,372). 
As to claim 15, Startsev teaches the residue photonic system of claim 8 as discussed above.  However, Startsev does not teach that said photonic device comprises a spatial light modulators (SLM) and/or digital mirror displays (DMD).  Lee teaches a photonic device that includes a spatial light modulator (col. 60, lines 15-28), and therefore suggests that said photonic device comprises a spatial light modulators (SLM) and/or digital mirror displays (DMD).  It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize the residue photonic system of claim 8 as taught by Startsev, in combination with said photonic device comprising a spatial light modulators (SLM) and/or digital mirror displays (DMD) as suggested by Lee, since such combination enables providing a photonic device that can be substantially smaller, faster, and more efficient than previous devices (Lee, col. 60, lines 10-14). 

Conclusion
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645